TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00094-CR



                                   Joseph Weber, Appellant

                                                  v.

                                  The State of Texas, Appellee


                FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-13-904090, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In cause number D-1-DC-13-904090, appellant Joseph Weber was convicted by a

jury of one count of continuous sexual abuse of young children, see Tex. Penal Code § 21.02(b),

two counts of aggravated sexual assault of a child, see id. § 22.021(a), and two counts of

indecency with a child by exposure, see id. § 21.11(a)(2); he was sentenced to seventy years in

prison for the continuous-sexual-abuse offense, see id. § 21.02(h), seventy years in prison for

each of the aggravated-sexual-assault offenses, see id. 22.021(e), (f), and ten years in prison for

each of indecency offenses, see id. § 21.11(d).

               On direct appeal, this Court affirmed appellant’s conviction for continuous sexual

abuse of young children and the two convictions for indecency with child by exposure but

vacated his two convictions for aggravated sexual assault of a child.        See Weber v. State,

536 S.W.3d 31, 37–38 (Tex. App.—Austin 2017, pet. ref’d) (concluding that conviction for
continuous sexual abuse of young children and convictions for aggravated sexual assault of child

violated double-jeopardy prohibition against multiple punishments for same offense).

               On February 5, 2020, this Court received appellant’s pro se notice of appeal in

cause number D-1-DC-13-904090-C in which appellant expressed his desire to appeal the

finding by the Court of Criminal Appeals “that his Habeas Corpus writ named in this cause is a

subsequent application.”1

               We do not have jurisdiction to review decisions of the Court of Criminal Appeals.

See Tex. Const. art. V, § 6 (establishing that intermediate courts of appeals “shall have appellate

jurisdiction co-extensive with the limits of their respective districts, which shall extend to all

cases of which the District Courts or County Courts have original or appellate jurisdiction”).

The Court of Criminal Appeals is the final authority in criminal matters. See Tex. Const. art. V,

§ 5(a) (declaring that Court of Criminal Appeals is final authority for criminal law in Texas: “its

determinations shall be final, in all criminal cases of whatever grade”); see also Moore v. Texas,

137 S. Ct. 1039, 1044 n.1 (2017) (recognizing that “The CCA is Texas’ court of last resort in

criminal cases” (citing Tex. Const. art. V, § 5)).

               Because we do not have jurisdiction over the appeal that appellant attempts here,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).




       1  The website for the Court of Criminal Appeals reflects that appellant’s third application
for writ of habeas corpus, filed pursuant to article 11.07 of the Code of Criminal Procedure, was
dismissed under the subsequent-writ bar. See Tex. Code Crim. Proc. art. 11.07, §§ 1, 4. See
website of Court of Criminal Appeals, http://search.txcourts.gov/Case.aspx?cn=WR-83,925-
03&coa=coscca. The clerk’s record in this appeal contains a notification of that dismissal.
                                                     2
                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: March 20, 2020

Do Not Publish




                                              3